



COURT OF APPEAL FOR ONTARIO

CITATION: Gotlieb v. Abols, 2014 ONCA 343

DATE: 20140430

DOCKET: C57339

Juriansz, Tulloch and Strathy JJ.A.

BETWEEN

Risha Gotlieb

Appellant

and

Gesta Abols, Elise Pulver, Cummings Cooper
    Schusheim Berliner LLP

Respondents

Alexander Gillespie, for the appellant

Susan Sack, for Elise Pulver, and Cummings Cooper
    Schusheim Berliner

Sarah Glickman, for Shibley Righton LLP

Heard: April 30, 2014

On appeal from the order of Justice Eva Frank of the Superior
    Court of Justice, dated May 31, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The meaning the motion judge attached to appellant counsels letter
    dated October 17, 2012 was reasonable. In that letter counsel stated he was
    confirming he had instructions to settle the matter with the release attached
    to defendant counsels letter dated September 20, 2012.

[2]

Neither the appellant nor her counsel offered any evidence that counsel
    had acted without her instructions. No objection was taken to the settlement
    until months later, and as the motion judge noted, the same counsel continues
    to act for the appellant. We have not been persuaded there is any basis for
    interfering with the motion judges decision to enforce the settlement and the
    appellant has demonstrated no prejudice from the enforcement of the release.

[3]

The appeal is dismissed. Costs are fixed in the amount of $3,500 all
    inclusive for each of the respondents.


